Case 1:18-cv-10222-PAE Document 34 Filed 01/24/19 Page 1 of 1

AFFIDAVIT OF SERVICE

STATE OF NEW YORK )

) ss.:
COUNTY OF NEW YORK )

VERONICA RUSU, being duly sworn says: I am not a party to the action, am over 18 years of
age and reside in Nassau County, NeW York.

On January 24, 2019, l served the Within (i) MOTION FOR DEFAULT JUDGMENT AGAINST
BUSINESS MOVES CONSULTING, INC. DBA BUSINESS MOVES, (ii) DECLARATI()N
IN SUPPORT THEREOF with EXHIBITS, AND (iii) PROPOSED JUDGMENT, by depositing
a true copy thereof enclosed in a post-paid Wrapper, in an official depository under the exclusive care
and custody of the United States Postal Service Within the State ofNeW York, addressed to the last
known address of the addressee(s) as indicated below:

Curtis Bordenave
19251 Preston road 2301
Dallas TX 75252

Mark Charles Parnpley III
Business Moves Consulting, Inc.
d/b/a Business Moves

17927 Windflower Way

Dallas, TX 75252

 

\~,¢ ”76;',)_ /~2
VERONICA RUSU

1 l l

Sworn to before me this 3 day

 

 

(Notary Public)

LAURA BEA DOWG!N
NOTAF{Y PUBL|C, State Of New York
NO. O2D06307752

Qua|ified in New York Count
Commission Expires July 14, 2\&£9"

